Citation Nr: 1437901	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  06-14 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to March 1970; the Veteran is shown to have earned the Combat Infantryman Badge (CIB) and a Purple Heart for his combat service in the Republic of Vietnam during that period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a lumbar spine disorder and denied service connection for tinnitus, respectively.  The Veteran timely appealed the above issues.

The Board notes that the January 2014 statement of the case which addressed the Veteran's tinnitus claim also addressed claims of service connection for bilateral hearing loss and an increased evaluation for his inguinal hernia scar.  The Veteran, however, did not complete appeal of the bilateral hearing loss and scar issues in his February 2014 substantive appeal, VA Form 9, wherein the Veteran limited his appeal to solely the tinnitus and lumbar spine issues.  Accordingly, the Board does not have jurisdiction over those claims and will no longer address those issues.  See 38 C.F.R. §§ 20.101, 20.200, 2.202 (2013).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014; a transcript of that hearing is associated with the claims file.

Historically, the Veteran's lumbar spine claim was denied by the Board in a July 2009 Board decision because new and material evidence has not been received in order to reopen that claim.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims.  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) agreed to jointly vacate and return the new and material evidence lumbar spine claim to the Board for further clarification of its reasons and bases.  The Court ordered the Board's decision vacated in a March 2010 Court order and the case was returned to the Board.  

The Board reopened the service connection claim for a lumbar spine disorder in a March 2011 Board decision and remanded that claim for further development.  That claim was subsequently remanded by the Board in June 2012, April 2013 and October 2013.  It has been returned to the Board once again at this time for further appellate review.  Unfortunately, the issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

By resolving all doubt in his favor, the evidence of record demonstrates that the Veteran's tinnitus began during military service as a result of a firefight in the Republic of Vietnam and has been continuous since that time.


CONCLUSION OF LAW

By resolving doubt in his favor, the criteria establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable decision with regards to the issue of service connection tinnitus, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

With regards to the first element of service connection, the Board concedes that the Veteran has a current diagnosis of tinnitus.  

Likewise, the Board concedes that the Veteran served in combat against the enemy in the Republic of Vietnam, as noted by his CIB and Purple Heart awards denoted on his Form DD-214.  The Veteran has averred on appeal specifically that his tinnitus began during military service during a firefight with a wood line in 1968; one of the Veteran's fellow unit members landed next to him after taking incoming fire and returned fire with a M60 machine gun right next to the Veteran's head.  The Veteran has stated that he had ringing in his ears at that time and lost approximately 80 percent of his hearing from that incident, which eventually fully returned 3 to 4 days later.  However, the ringing in his ears has never gone away.  He has consistently stated throughout the record that his tinnitus began during that firefight and that he has had tinnitus or ringing in his ears since that time.  In light of the Veteran's combat service, the Board finds that the second element of service connection has been met in this case.  See 38 U.S.C.A. § 1154(b) (West 2002).  


With regards to the third element of service connection, the August 2010 VA examiner-which is the sole nexus opinion in the claims file-opined as follows:

The [claims] file was reviewed.  [Audiometric t]esting at induction in 1968 and at separation in 1970 both revealed hearing to be within normal limits bilateral[ly].  Testing this day revealed high-frequency hearing loss bilateral[ly], though it does not reflect the degree nor configuration of hearing loss due to noise exposure.  It is this examiner's opinion that hearing loss and tinnitus are less likely than not caused by or related to excessive noise while in the military.

Aside from the singular mention of tinnitus in her concluding opinion statement, the examiner's opinion and rationale does not address any relevant information in the claims file with regards to any contended etiological cause of the Veteran's tinnitus.  Specifically, the Board notes there is no discussion of the firefight and the Veteran's highly competent and credible statements with regards to injury during combat in the Republic of Vietnam, wherein his tinnitus began.  The Board therefore finds the opinion to be woefully inadequate, inaccurate, and to have very little if any probative value regarding the etiology of the Veteran's claimed tinnitus.  

Instead, when that opinion is weighed against his immensely competent, credible, and probative lay statements with regard to onset and continuity of symptomatology both in and since service, and by resolving all doubt in his favor, the Board finds that the evidence of record demonstrates that the Veteran's tinnitus began during military service as a result of a firefight in the Republic of Vietnam and has been continuous since that time.  

Accordingly, service connection for tinnitus is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for tinnitus is granted.


REMAND

The Board notes that there are a few VA examinations and opinions of the Veteran's lumbar spine in the claims file.  First, the Board notes that March 2011 opinion is completely non-probative as it indicates that it would be merely speculative as whether the Veteran's lumbar spine was related to service.  

The July 2012 examiner did not address any secondary service connection claim, and the May 2013 examiner-who addressed only secondary service connection-did not address the aggravation prong of the secondary service connection theory of entitlement.  

Accordingly, the Board finds that the aggregation of the VA medical opinions that have been obtained since the claim was reopened in March 2011 are currently inadequate, particularly as to the secondary service connection theory of entitlement.  Thus, the Board must again remand the claim in order to obtain an adequate addendum opinion that comprehensively addresses the Veteran's contentions with respect to both direct and secondary service connection theories of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Erie VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Furnish the Veteran's claims file to either a neurosurgeon or an orthopedic spine surgeon for an opinion regarding whether the Veteran's lumbar spine disorders are due to service or a service-connected disability.  

Following review of the claims file, the examiner should identify all lumbar spine disorders found in the claims file, to include any arthritic conditions thereof.

The examiner should then opine as to whether the Veteran's lumbar spine disorders more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the Veteran's contentions that his extreme physical activities during combat such as jumping out of helicopters caused his lumbar spine arthritis.  

The examiner should take as conclusive fact that the Veteran was in combat in the Republic of Vietnam.  The examiner should also specifically discuss the Veteran's lay statements regarding onset of symptomatology, and any continuity of symptomatology since discharge from service.  

The examiner should address the Veteran's contentions that his lumbar spine arthritis was initially manifested in service, and must discuss the Veteran's pain complaints in service with regards to whether such represent an initial manifestation of the Veteran's current lumbar spine disorder.  

The examiner must also address the May 1996 private treatment record noting a remote possibility of relationship to an explosion in service, as well as Dr. B.C.C.'s August 2009 opinion that it is possible his lumbar spine disorder is related to falling backwards out of helicopters or jumping from helicopters during service.  The examiner must also discuss the March 2011, July 2012 and May 2013 VA examination reports and the veracity of the conclusions reached by those examiners.

Then, the examiner should also opine whether any lumbar spine disorders found are more likely, less likely or at least as likely as not caused by or the result of his service-connected bilateral knee disabilities, to include any abnormal gait or weightbearing as a result of those disabilities.  

Finally, the examiner should also opine whether his lumbar spine disorder has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his bilateral knee disabilities, again to include any abnormal gait or weightbearing as a result of those disabilities.  

The examiner should discuss aggravation in the context of whether there has been any increase of his lumbar spine disorder at any time throughout the appeal period, and if so whether such is a permanent increase caused by his bilateral knee disabilities.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the examiner finds that the above opinions cannot be rendered without examination of the Veteran, such an examination by the examiner should be arranged.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder, to include as secondary to bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


